                 Case 3:21-cv-01078-JSC Document 1 Filed 02/11/21 Page 1 of 8



 1   Matthew P. Minser, Esq. (SBN 296344)
     Craig L. Schechter, Esq. (308968)
 2   SALTZMAN & JOHNSON LAW CORPORATION
 3   1141 Harbor Parkway, Suite 100
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mminser@sjlawcorp.com
 5   Email: cschechter@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     OPERATING ENGINEERS’ HEALTH AND                          Case No.
11   WELFARE TRUST FUND FOR NORTHERN
     CALIFORNIA; DAN REDING and JAMES E.                      COMPLAINT
12   MURRAY, Trustees;
13   PENSION TRUST FUND FOR OPERATING
     ENGINEERS; DAN REDING and JAMES E.
14   MURRAY, Trustees;
15   PENSIONED OPERATING ENGINEERS’
     HEALTH AND WELFARE TRUST FUND; DAN
16   REDING and JAMES E. MURRAY, Trustees;
17   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE
18   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; DAN REDING and JAMES E.
19   MURRAY, Trustees;
20   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
21   FUND; DAN REDING and JAMES E. MURRAY
22   OPERATING ENGINEERS LOCAL 3 HEAVY
     AND HIGHWAY TRUST FUND
23
                    Plaintiffs,
24
            v.
25
     STAR CONSTRUCTION, INC., a California
26   Corporation; ABEL VIRGEN, an individual; and
     CHERYL VIRGEN, an individual,
27
                    Defendants.
28
                                                        1
     COMPLAINT
     Case No.
                                                            \\SJLAW-FILES\Public\CLIENTS\OE3CL\Star Construction Inc\Pleadings\Star-Complaint.docx
                 Case 3:21-cv-01078-JSC Document 1 Filed 02/11/21 Page 2 of 8



 1                                                     Parties
 2          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California

 3   (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for the

 4   Pension Trust Fund for Operating Engineers, and the Operating Engineers Annuity Plan) (“Pension

 5   Fund”); Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund”);

 6   Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen

 7   Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating Engineers

 8   Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”) are employee benefit

 9   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.

10   § 1002(3), and are multi-employer plans as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

11   Dan Reding and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Health Fund,

12   Pension Fund, Pensioned Health Fund, Affirmative Action Training Fund, and Vacation Fund, and have

13   authority to act on behalf of all Trustees of those Funds. The Funds and their fiduciaries are together

14   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

15          2.      The Operating Engineers Local 3 Heavy and Highway Trust is a Trust established under

16   the Labor Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).

17          3.      Star Construction, Inc., a California corporation, Abel Virgen, an individual, and Cheryl

18   Virgen, an individual (“Defendants”), are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5),

19   and NLRA § 2(2), 29 U.S.C. § 152(2), 29 U.S.C. § 152(2).

20                                                   Jurisdiction

21          4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

22   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

23   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

24   to redress such violations, and seek all other appropriate relief under ERISA.

25          5.      Jurisdiction exists in this Court over all the claims by virtue of Labor Management

26   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that ERISA Plaintiffs seek to enforce the terms and

27   conditions of a valid collective bargaining agreement between Defendants and the Union.

28
                                                          2
     COMPLAINT
     Case No.
                                                                 \\SJLAW-FILES\Public\CLIENTS\OE3CL\Star Construction Inc\Pleadings\Star-Complaint.docx
                   Case 3:21-cv-01078-JSC Document 1 Filed 02/11/21 Page 3 of 8



 1
              6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,
 2
     supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they
 3
     arise out of a common nucleus of operative facts that form the basis of the federal claims asserted
 4
     herein, each of which has a substantial ground in federal jurisdiction.
 5
                                                          Venue
 6
              7.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action
 7
     is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’
 8
     discretion, in the district where the plan is administered, where the breach took place, or where a
 9
     defendant resides or may be found, and process may be served in any other district where a defendant
10
     resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal
11
     place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
12
     Court.
13
              8.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
14
     185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the
15
     International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place of
16
     business in this district, its duly authorized officers or agents are engaged in representing employee
17
     members in this district, and the claims arise in this district.
18
                                                Intradistrict Assignment
19
              9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the
20
     events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA
21
     Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to
22
     fulfill its statutory and contractual obligations to Plaintiffs.
23
                                                 Bargaining Agreements
24
              10.     Defendant Star Construction, Inc. entered into the Independent Northern California
25
     Construction Agreement (the “Independent Agreement”) with the Union, which incorporates the current
26
     Master Agreement (“Master Agreement”) between the Union and the Signatory Associations. Under the
27
     terms of the Independent Agreement, the principal shareholder(s) of Defendant Star Construction, Inc.
28
                                                             3
     COMPLAINT
     Case No.
                                                                  \\SJLAW-FILES\Public\CLIENTS\OE3CL\Star Construction Inc\Pleadings\Star-Complaint.docx
               Case 3:21-cv-01078-JSC Document 1 Filed 02/11/21 Page 4 of 8



 1
     (“Star”), including Defendants Abel Virgen and Cheryl Virgen, personally guaranteed all amounts
 2
     claimed herein. The Independent Agreement and Master Agreement are collectively referred to
 3
     hereinafter as the “Bargaining Agreements.” The Bargaining Agreements, which incorporate the terms
 4
     of the Trust Agreements establishing the Trust Fund (“Trust Agreements”) require Defendants to
 5
     provide employer contributions to Plaintiffs’ Funds, to the Union for union dues, and to the Bargained
 6
     Entities more fully described in the Bargaining Agreements.                   ERISA Plaintiffs are third party
 7
     beneficiaries of the Bargaining Agreements.
 8
            11.    Under the terms of the Bargaining Agreements, and Trust Agreements incorporated
 9
     therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,
10
     Holiday & Sick Pay Trust Fund, Contract Administration Fund; Job Placement Center and Market Area
11
     Committee Administration Market Preservation Fund; Construction Industry Force Account Operating
12
     Engineers Industry Stabilization Trust Fund; Heavy & Highway Trust Fund, and Business Development
13
     Trust Fund (including the California Alliance for Jobs (together referred to herein as “Bargained
14
     Entities”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to collect and
15
     distribute monies due to the Bargained Entities as well as dues due to the Union under the Bargaining
16
     Agreements and Trust Agreements.
17
            12.    Under the Bargaining Agreements and Trust Agreements, which are incorporated into the
18
     Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to
19
     ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts of which
20
     are determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth
21
     (15th) day of the month following the month in which hours were worked, and are considered
22
     delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,
23
     pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten
24
     percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each
25
     delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust
26
     Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the
27
     Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in
28
                                                       4
     COMPLAINT
     Case No.
                                                            \\SJLAW-FILES\Public\CLIENTS\OE3CL\Star Construction Inc\Pleadings\Star-Complaint.docx
               Case 3:21-cv-01078-JSC Document 1 Filed 02/11/21 Page 5 of 8



 1
     which payment was due, until paid in full.
 2
            13.     The Bargaining and Trust Agreements further require Defendants to maintain time
 3
     records or time cards, and to permit an authorized Trust Fund representative to examine such records of
 4
     Defendants as are necessary to determine whether Defendants have made full payment of all sums owed
 5
     to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide
 6
     full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the
 7
     amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and
 8
     Trust Agreements.
 9
                                                  Factual Allegations
10
            14.     Defendants have failed and refused to comply with an audit of their payroll records for
11
     the period from January 1, 2015 through December 31, 2018.
12
            15.     Defendants have also failed to pay liquidated damages and interest for late-paid
13
     contributions for hours worked by its employees during the months of June and July 2020.
14
            16.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated
15
     damages and interest on delinquent contributions not specified above, found due on timecards, audit, or
16
     otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,
17
     through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there
18
     are any additional amounts due from Defendants.
19
                                     FIRST CAUSE OF ACTION
20      For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
                             Attorneys’ Fees and Costs Against Defendants
21
            17.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.
22
            18.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
23
     and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreements
24
     and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements, and
25
     Trust Agreements incorporated therein to permit an audit of its records to determine whether it is
26
     making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs
27
     all amounts found due as a result of an audit, including audit fees.
28
                                                          5
     COMPLAINT
     Case No.
                                                               \\SJLAW-FILES\Public\CLIENTS\OE3CL\Star Construction Inc\Pleadings\Star-Complaint.docx
                 Case 3:21-cv-01078-JSC Document 1 Filed 02/11/21 Page 6 of 8



 1
            19.     In addition, Defendants have a statutory duty to timely make the required payments to
 2
     Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
 3
            20.     By failing to make the required payments to Plaintiffs, Defendants breached the
 4
     Bargaining Agreements and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145,
 5
     and LMRA § 301(a).
 6
            21.     Defendants’ failure and refusal to pay the required contributions, including the amounts
 7
     found by audit, plus liquidated damages and interest thereon and on late-paid contributions, was at all
 8
     times, and still is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated
 9
     Trust Agreements by failing to pay all amounts owed as alleged. Said refusal is unjustified and done
10
     with knowledge and intent.
11
            22.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
12
     irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations
13
     required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
14
     U.S.C. §§ 141-197, and the Bargaining Agreements and Trust Agreements, and are restrained from
15
     continuing to refuse to perform as required thereunder.
16
            23.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
17
     forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
18
     that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
19
     hardships and advancement of public interest favor ERISA Plaintiffs.
20
            24.     This Complaint does not in any manner relate to statutory withdrawal liability that may or
21
     may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such
22
     withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust
23
     Agreements, and the law.
24
                                                       Prayer
25
            WHEREFORE, Plaintiffs pray as follows:
26
            1.      For a judgment against Defendants as follows:
27
                    (a)    Any unpaid contributions, due at time of Judgment, including those specified
28
                                                          6
     COMPLAINT
     Case No.
                                                                \\SJLAW-FILES\Public\CLIENTS\OE3CL\Star Construction Inc\Pleadings\Star-Complaint.docx
                  Case 3:21-cv-01078-JSC Document 1 Filed 02/11/21 Page 7 of 8



 1
     above as well as any other contributions determined as due by audit, timecards, or otherwise, including
 2
     estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §
 3
     502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
 4
                              i.       To ERISA Plaintiffs and the Bargained Entities, in accordance with
 5
     ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;
 6
                              ii.      To the Union in accordance with the Bargaining Agreements.
 7
                       (b)    Liquidated damages on all late-paid and unpaid contributions in an amount
 8
     provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA
 9
     § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
10
                       (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance
11
     with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §
12
     1132(g)(2)(B).
13
             2.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in
14
     accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance
15
     with the Bargaining Agreements for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for
16
     all Plaintiffs.
17
             3.        For an order:
18
                       (a)    requiring that Defendants comply with its obligations to Plaintiffs under the terms
19
     of the Bargaining Agreements and the Trust Agreements;
20
                       (b)    enjoining Defendants from violating the terms of those documents and of ERISA;
21
     and
22
                       (c)    enjoining Defendants from disposing of any assets until said terms have been
23
     complied with, and from continuation or operation of Defendants’ business until said terms have been
24
     complied with.
25
     //
26
     //
27
     //
28
                                                             7
     COMPLAINT
     Case No.
                                                                 \\SJLAW-FILES\Public\CLIENTS\OE3CL\Star Construction Inc\Pleadings\Star-Complaint.docx
                Case 3:21-cv-01078-JSC Document 1 Filed 02/11/21 Page 8 of 8



 1
           4.      That the Court retain jurisdiction of this case pending compliance with its orders.
 2
           5.      For such other and further relief as the Court may deem just and proper.
 3

 4
     DATED: February 11, 2021                          SALTZMAN & JOHNSON LAW CORPORATION
 5

 6
                                                 By:                            /S/
 7                                                     Craig L. Schechter
                                                       Matthew P. Minser
 8                                                     Attorneys for Operating Engineers’ Health And
                                                       Welfare Trust Fund, et al.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
     COMPLAINT
     Case No.
                                                             \\SJLAW-FILES\Public\CLIENTS\OE3CL\Star Construction Inc\Pleadings\Star-Complaint.docx
